 

Exhibit 10.19

  

Software License Agreement

 

THIS SOFTWARE LICENSE AGREEMENT, effective as of July 7, 2011 (the “Effective
Date”), is by and between Upstream Worldwide, Inc., a Delaware corporation,
located at 200 East Broward Blvd., Suite 1200, Ft Lauderdale, FL 33301 dba uSell
(“Licensee”), and Fort Knox Recycling, a Delaware LLC located at 55 Coconut Row
Ste. 212, Palm Beach, FL 33480 dba EcoSquid (“Licensor”). Both Licensor and
Licensee may hereinafter be referred to singularly as a “Party” or together as
the “Parties”:

 

In consideration of covenants and undertakings herein contained, the parties
agree to be legally bound as follows:

 

1.LICENSE

 

1.1.Grant of License. Licensor hereby grants to Licensee and Licensee hereby
accepts from Licensor a non-exclusive, perpetual, worldwide license to use the
Licensed Software in accordance with this Agreement during the term specified in
Section 2. Licensee acknowledges that Licensor represents that the Licensed
Software is the proprietary information and a trade secret of Licensor and this
Agreement grants Licensee no title or rights of ownership in the Licensed
Software. "Licensed Software" means one or more copies of all of Licensor’s
proprietary and non-proprietary computer software programs and all related
materials, improvements, documentation, updates, internal code, embedded third
party software, new releases, fixes, enhancements, derivative products,
maintenance tools and programs, proprietary web-based technology, tools,
services and content, related software and documentation, and information
received by Licensee from Licensor. Licensed Software shall include all
Licensor’s source code, as that term is broadly defined in the software
industry.

 

1.2.Authorized Use and Further Development. Licensee’s is authorized to use the
Licensed Software for any use reasonably necessary to support Licensee’s
business. Licensee may utilize the Licensed Software on any computer system or
environment as necessary to support Licensee’s business, including without
limitation, systems or environments controlled by Licensor, Licensee, or a third
party. Licensee is authorized to make changes and improvements to the Licensed
Software as required to support Licensee’s business (the “Licensee
Improvements”). Licensee shall exclusively own all right, title and interest of
any kind in any Licensee Improvements. Licensor shall exclusively own all right,
title and interest of any kind in the Licensed Software.

 

2.TERM.

 

2.1.This Agreement shall commence on the Effective Date and continue for 12
months, unless terminated as provided in Section 2.2 below (the “Initial Term”).

 

2.2.This Agreement may be renewed for additional 12 month terms by mutual
agreement of the Parties.

 

2.3.Either Party my terminate this Agreement upon the breach of the other Party
of a material term herein, but only if such breach has not been cured within 60
days after the terminating Party gives written notice of such material breach to
the other Party.

 

3.LICENSE FEES AND PAYMENT.

 

3.1.License Fees: During the term of this Agreement, Licensee shall pay a
software licensing fee of $0.50 (fifty cents) for each consumer order placed
through the Licensed Software (the “License Fee”).

 

3.2.Payment and Offset: Licensor will invoice Licensee at the end of each
calendar month for all License Fees. Licensee will pay invoices within 30 days
of receipt. Licensee may offset any costs it has incurred on behalf of Licensor
in the ordinary course of business or otherwise, against any License Fees
accrued and owing.

 

3.3.Repayment of Expenses Incurred. If Licensee has incurred costs or expenses
in the ordinary course of business or otherwise on behalf of Licensor, and such
costs or expenses cannot be recovered through offset as per Section 4.2 above,
then at its sole discretion, Licensor may invoice Licensee for such costs or
expenses, and Licensee will make payment to Licensor within 15 days of invoice
receipt.

 

4.REPRESENTATIONS, WARRANTY AND INDEMNIFICATION.

 

4.1.LICENSOR REPRESENTS TO LICENSEE THAT, TO THE BEST OF LICENSOR’S KNOWLEDGE
GIVEN DILIGENT EFFORTS TO DISCOVER SUCH KNOWLEDGE, THE LICENSED SOFTWARE DOES
NOT INFRINGE ANY COPYRIGHTS, TRADE SECRETS OR PATENTS, AND THAT LICENSOR HAS THE
RIGHT TO GRANT LICENSES HEREIN.

 

Contains Confidential and Proprietary Information of the Parties 

Page 1

 

 

Software License Agreement

 

4.2.Copyright / Patent Infringement.

 

4.2.1.Licensor shall, at its cost, indemnify, defend, and hold Licensee harmless
from and against any claims, demands, losses, damages, liabilities, costs and
expenses (including without limitation reasonable attorneys’ fees) arising from
or relating to an allegation that any Licensed Software infringes a copyright,
patent, or other intellectual property right.

 

4.2.2.Licensor shall not be liable for any costs or expenses incurred for any
claim based on the use or combination of the Licensed Software with any other
software not provided by Licensor, where in the absence of such use or
modification the Licensed Software would not be infringing.

 

4.2.3.If a Licensor Product becomes subject to a claim of infringement for which
Licensor may become liable, Licensor shall: (a) secure the right for Licensee to
continue to use the Licensor Product(s) as set forth in this Agreement; (b)
replace or modify the Licensed Software to make it non-infringing so long as the
replacement or modification meets substantially similar specifications and
remains functionally equivalent; or (c) if neither of the foregoing options are
reasonably practicable, terminate the corresponding Licenses and refund to
Licensee the License Fees and Upgrade Subscription Fees paid within the two (2)
years prior to the date Licensee terminates use of the Licensor Product. EXCEPT
FOR THE REMEDIES SET FORTH IN THIS SECTION 6.3.3, LICENSOR SHALL HAVE NO
ADDITIONAL LIABILITY TO LICENSEE FOR INFRINGEMENT.

 

4.3.Licensor and Licensee agree that neither Party shall have any liability for
any consequential, incidental, indirect, or punitive damages, nor loss of
anticipated profits, nor loss in the value of any stock or other ownership
interest in the other Party, even if the Party has been advised of the
possibility of such damages and circumstances.

 

4.4.EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES MADE HEREIN BY LICENSOR,
LICENSOR MAKES NO OTHER WARRANTY OF ANY KIND. ANY AND ALL IMPLIED WARRANTIES OR
CONDITIONS OF ANY KIND WHATSOEVER, INCLUDING THOSE OF MERCHANTABILITY AND/OR
FITNESS FOR A PARTICULAR PURPOSE, ARE EXPRESSLY EXCLUDED. THE WARRANTIES AND
REPRESENTIONS STATED WITHIN THIS AGREEMENT ARE EXCLUSIVE, AND IN LIEU OF ALL
OTHER WARRANTIES, EXPRESS OR IMPLIED.

 

5.CONFIDENTIALITY; NON-DISCLOSURE

    5.1.Definition. “Confidential Information” means: (i) any non-public
information of a Party, which is disclosed in writing and is conspicuously
designated as “Confidential” at the time of disclosure, or which the receiving
Party knows or has reason to know is confidential to the disclosing Party; (ii)
all data or session keys obtained through use of the Licensed Software; and
(iii) the specific terms of this Agreement.

 

5.2.Obligation. Each Party will not use the other Party’s Confidential
Information, except as necessary for the performance of this Agreement, and will
not disclose such Confidential Information to any third-party, except to those
of its employees and contractors that need to know such Confidential Information
for the performance of this Agreement and who are subject to a written
confidentiality agreement at least as protective as the terms set forth herein.
Each Party will use all reasonable efforts to maintain the confidentiality of
all of the other Party’s Confidential Information in its possession or control,
but in no event less than the efforts that it ordinarily uses with respect to
its own confidential information of similar nature and importance. However,
either Party may disclose the other Party’s Confidential Information:
(i) pursuant to the order or requirement of a court, administrative agency, or
other governmental body, provided that the Party required to make such a
disclosure gives reasonable notice to the other Party to enable it to contest
such order or requirement; (ii) on a confidential basis to its legal or
professional financial advisors; (iii) as required under applicable securities
regulations; or (iv) on a confidential basis to present or future providers of
venture capital and/or potential private investors in or acquirers of such
Party.

 

Contains Confidential and Proprietary Information of the Parties 

Page 2

 

 

Software License Agreement

 

5.3.Exclusions. Each Party’s confidentiality obligations will not apply to
information that: (i) is or becomes generally known to the public through no
fault of or breach of this Agreement by the receiving Party; (ii) was rightfully
in the receiving Party’s possession at the time of disclosure, without an
obligation of confidentiality; (iii) is independently developed by the receiving
Party without use of the disclosing Party’s Confidential Information; or (iv) is
rightfully obtained by the receiving Party from a third-party without
restriction on use or disclosure.

 

6.GENERAL MATTERS.

 

6.1.Waiver, Amendment or Modification. The waiver, amendment or modification of
any provision of this Agreement or any right, power or remedy hereunder shall
not be effective unless made in writing and signed by both parties. No failure
or delay by either party in exercising any right, power or remedy with respect
to any of its rights hereunder shall operate as a waiver thereof.

 

6.2.Governing Law. This Agreement shall be governed by the substantive laws of
the state of Florida. Jurisdiction over, and venue for, all legal proceedings
arising out of this Agreement shall be in the most proximate federal, state or
local court, as applicable, of the defending party. This shall include an
application that a judgment be entered pursuant to a final arbitration decision.
The parties hereto hereby consent to such jurisdiction and venue.

 

6.3.Successors and Assigns. Neither party shall assign this Agreement in whole
or part without the prior written consent of the other party, which consent
shall not be unreasonably withheld, conditioned or delayed provided, however,
that notwithstanding the above, without additional cost either party may assign
this Agreement and its rights and obligations to any parent company or successor
corporation resulting from a merger, sale, operation of law, reorganization or
consolidation of such party or to an entity which acquires that party's business
(in the case of the Licensee, that part of the business using the Licensed
Software), or to an Affiliate, without the consent of the other party.
“Affiliate” means, with respect to a party, any person or entity that controls,
is controlled by, or is under common control with such party, where “control”
means ownership of more than fifty percent (50%) of the outstanding voting
securities; or in the case of an unincorporated affiliate, ownership and control
of such other party sufficient for the primary party to unilaterally direct the
activities and obligations undertaken as part of this Agreement.

 

6.4.Severability. In the event any one or more of the provisions of the
Agreement shall for any reason be held to be invalid, illegal or unenforceable,
the remaining provisions of this Agreement shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
provision, which, being valid, legal and enforceable, comes closest to the
intention of the parties underlying the invalid, illegal or unenforceable
provision. If any provision of this Agreement is held to be excessively broad as
to duration, geographical scope, activity or subject, it is to be construed by
limiting and reducing it, so as to be enforceable to the extent compatible with
applicable law.

 

6.5.Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties, and their respective heirs, successors, and assigns.

 

6.6.Attorneys’ Fees. If either Licensor or Licensee employs attorneys to enforce
any rights arising out of or relating to this Agreement, the prevailing party
will be entitled to recover its reasonable attorneys’ fees, costs and other
expenses.

 

6.7.Plural and Singular Usage. As used herein, the singular of any term includes
the plural and the plural means the singular, whenever the context so requires.

 

6.8.Headings. The section headings in this Agreement are inserted for
convenience only and are not intended to affect the meaning or interpretation of
this Agreement.

 

6.9.Entire Agreement. This Agreement constitutes the entire agreement between
the parties in connection with the subject matter hereof and supersedes all
prior and contemporaneous agreements, understandings, shrink wrap licenses, web
based licenses and any other negotiations and discussions, whether electronic,
oral or written, of the parties and/or subsidiaries of the parties with respect
to the same subject matter hereof. There are no warranties, representations
and/or agreements between the parties in connection with the subject matter
hereof except as specifically set forth or referred to herein.

 

Contains Confidential and Proprietary Information of the Parties 

Page 3

 

 

Software License Agreement

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
caused this instrument to be duly executed by authorized signature below.

 

ACCEPTED BY LICENSEE   ACCEPTED BY LICENSOR       UPSTREAM WORLDWIDE, INC.  
FORT KNOX RECYCLING       Signed:  /s/ Chuck Wallace   Signed:  /s/ Nikhil Raman
          Name: Chuck Wallace   Name: Nikhil Raman           Title: President
and Chief Operating Officer   Title: CEO

 

Contains Confidential and Proprietary Information of the Parties 

Page 4

 

